EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Macari on 7/6/2021.

The application has been amended as follows: 
1. 	(Currently Amended) A computer software system of social media account monitoring, comprising:
	a processor and a memory operatively coupled with the processor, such that the processor is configured to execute program code to implementthe program code comprising:
a sampling scheduler configured to prioritize sampling based on capacity for processing posts, wherein the sampling scheduler directs post data to input at least a plurality of the plurality of filters, including processed post data from a previous filter, with the sampling scheduler configured to selectively provide instructions to skip one or more of the plurality of filters based on target rates of posts to sample, 
wherein the plurality of filters include:
		one or more s configured to perform a content search of all social media posts from one or more sources to determine a firehose post data output, including social media post data, to send to the sampling scheduler; 
		a single post filter configured to read post data from a single post input to process one or more features from a single social media post object to determine relevant social media posts to include in a single post data output to send to the sampling scheduler; 
		a contextual filter configured to read post data from a contextual input to gather and process additional data beyond data processed by the single post filter to augment classification and to include in a contextual post data output to send to the sampling schedulerand
		a target population filter configured to read post data from a population input to determine if one or more users are to be identified for a target social media user population such that one or more identified users with one or more probability scores are stored in a target candidate pool with other identified users to identify user relevance for additional monitoring or review.
		

2.	(Previously Presented)  The system of claim 1, wherein the target population filter is executed prior to execution of the single post filter.

3.	(Previously Presented)  The system of claim 1, wherein the target population filter is executed after the execution of the contextual filter.

4.	(Currently Amended)  The system of claim 1, wherein the content search of the firehose filter is configured to perform keyword or phrase searches

5.	(Original)  The system of claim 1, further including a triage process.

6.	(Previously Presented)  The system of claim 5, wherein the triage process includes one or more of a triage queue, a triage database, and an action database.

7.	(Currently Amended)  The system of claim 1, further including a clustering filter configured to filter out non-relevant posts

8.	(Previously Presented)  The system of claim 1, wherein the single post filter includes one or more of a single post feature extractor, a single post classifier, and a single post classifier learning algorithm.



10.	(Previously Presented)  The system of claim 1, wherein the target population filter includes one or more of a non-relational user classifier learning algorithm, a non-relational user classifier, and a non-relational user feature extractor.

11.	(Previously Presented)  The system of claim 1, further including a candidate pool update feature including one or more of a new candidate algorithm, a relational user feature extractor, and a relational user classifier learning algorithm. 

12.	(Currently Amended)  A software method, having a plurality of filters, for social media account monitoring, comprising:
	executing a sampling scheduler configured to prioritize sampling based on capacity for processing posts, wherein the sampling scheduler directs post data to input at least a plurality of the plurality of filters, including processed post data from a previous filter, with the sampling scheduler configured to selectively provide instructions to skip one or more of the plurality of filters based on target rates of posts to sample,
	selectively executing [[a]] one or more firehouse filters configured to perform a content search all social media posts from one or more sources to determine a firehose post data output, including social media post data, to send to the sampling scheduler;
	selectively executing a single post filter configured to read post data from a single post input to process one or more features from a single social media post object to determine relevant social media posts to include in a single post data output to send to the sampling scheduler; 
selectively executing a contextual filter configured to read post data from a contextual input to gather and process additional data beyond data processed by the single post filter to augment classification and to include in a contextual post data output to send to the sampling schedulerand
selectively executing a target population filter configured to read post data from a population input to determine if one or more users are to be identified for a target social media user population such that one or more identified users with one or more probability scores are stored in a target candidate pool with other identified users to identify user relevance for additional monitoring or review.


13.	(Original)  The method of claim 12, wherein the target population filter is executed prior to execution of the single post filter.

14.	(Original)  The method of claim 12, wherein the target population filter is executed after the execution of the contextual filter.

15.	 (Currently Amended)  The method of claim 12, wherein the content search of the firehose filter is configured to perform keyword or phrase searches

16.	(Canceled)  

17.	(Previously Presented)  The method of claim 12, further including a triage process having one or more of a triage queue, a triage database, and an action database.

18.	(Previously Presented)  The method of claim 12, wherein the single post filter includes one or more of a single post feature extractor, a single post classifier, and a single post classifier learning algorithm.

19.	(Previously Presented)  The method of claim 12, wherein the contextual filter includes one or more of a contextual data harvester, a contextual feature extractor, a contextual classifier, and a contextual classifier learning algorithm.



21. 	(Currently Amended) A non-transitory computer readable medium having stored thereon program code having a plurality of filters and configured for monitoring, comprising:
a sampling scheduler configured to prioritize sampling based on capacity for processing posts, wherein the sampling scheduler directs post data to input at least a plurality of the plurality of filters, including processed post data from a previous filter, with the sampling scheduler configured to selectively provide instructions to skip one or more of the plurality of filters based on target rates of posts to sample, 
	the [[a]] plurality of filters[[,]] including:
		one or more [[a]] firehose filters configured to perform a content search of all social media posts from one or more sources to determine a firehose post data output, including social media post data, to send to the sampling scheduler; 
		a single post filter configured to read post data from a single post input to process one or more features from a single social media post object to determine relevant social media posts to include in a single post data output to send to the sampling scheduler; 
		a contextual filter configured to read post data from a contextual input to gather and process additional data beyond data processed by the single post filter to augment classification and to include in a contextual post data output to send to the sampling schedulerand
		a target population filter configured to read post data from a population input to determine if one or more users are to be identified for a target social media user population such that one or more identified users with one or more probability scores are stored in a target candidate pool with other identified users to identify user relevance for additional monitoring or review.
	



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 12, and 21, each of the instant claims presents a plurality of filters to which a sampling scheduler directs post data (output from a previous filter) to a subsequent filter (thus, the filters are configured to be run sequentially), where the sampling scheduler is configured to provide instructions to selectively skip one or more of the filters based on target rates of posts to sample.  The prior art of record fails to specifically teach or suggest the specific filters being executed in order (e.g. Figure 2 shows a sequence of filters, such as in the claim, where a firehose filter is followed by a single post filter, which is followed by a contextual filter, and finally triage (target population filter)), where one or more filters may be skipped based on target rates.  This is considered to go beyond simply selecting one or more filters to execute (thus skipping the remaining filters), as the nature of the filters builds up from a previous filter (e.g. a firehose filter works with all social media posts, a single post filter looks at single posts, a contextual filter looks at additional data beyond the single post filter to augment classification (of the single post filter), and the target population filter, where the filters would not traditionally lend themselves to being skipped.  The prior art of record, Erhart in view of Ryan, as applied in the Office Action mailed 12/15/2021, fails to fairly teach or suggest the instant claim, as a whole, such as the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444